DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlipman (US-20080245095-A1) in view of Paslawski (US-20100031950-A1).
Schlipman discloses a food transportation system (Fig. 14) being configured to discretely carry perishable food items with respect to non-perishable food items, said system comprising: a storage unit (400) having a chamber and a plurality of drawers (440, par. 61), said chamber being configured to have ice positioned therein to cool an interior of said storage unit, said storage unit being comprised of a thermally insulating material wherein said interior of said storage unit is retained at a selected temperature, said chamber being configured to contain food items and beverages (par. 5), wherein each of said drawers is configured to store the uncooked food item on said grill before the uncooked food item is cooked thereby facilitating the uncooked food item to be carried to an outdoor event (par. 61), wherein said storage unit comprises a cylinder (402) having a bottom wall (410) and an outer wall (492) extending upwardly therefrom (Fig. 13), said cylinder being substantially hollow (Fig. 17), said outer wall having a distal edge with respect to said bottom wall to define an opening into said cylinder, said outer wall having an inside surface and an outside surface, wherein said outer wall has a plurality of openings extending into an interior of said cylinder, said openings being spaced apart from each other and being distributed from said bottom wall toward said distal edge (par. 61), said outer wall having a drain (494) extending into said interior of said cylinder, further comprising a divider (466) being positioned within said cylinder (Fig. 16), said divider being coupled to said inside surface of said outer wall to define said chamber and a space extending between said bottom wall and said divider, said divider being positioned between said plurality of openings and said distal edge (par. 61), further comprising a handle (424) being coupled to said outer wall wherein said handle is configured to be manipulated thereby facilitating said cylinder to be moved along the support surface, wherein each of said drawers has a basal wall and a perimeter wall extending upwardly therefrom, said perimeter wall corresponding to each of said drawers being continuous such that each of said drawers has a circular shape thereby facilitating said grill to be placed in a selected one of said drawers, each of said drawers being slidably positioned in a selected one of said openings (Fig. 14), and further comprising a conduit being positioned within said cylinder, said conduit extending between said chamber and said drain wherein said conduit is configured to direct water from the melted ice outwardly through said drain (Fig. 18).
Schlipman fails to teach a cooking unit being configured to cook food, said cooking unit having a grill being removably positioned therein wherein said grill is configured to have an uncooked food item positioned thereon for cooking; said grill being removably positioned in a selected one of said drawers such that said grill is positioned fully and enclosed within said storage unit, and said storage unit having a plurality of wheels wherein said storage unit is configured to be rolled along a support surface, each of said wheels being rotatably coupled to said bottom wall.
Paslawski teaches that it is known in the art to store a removable cooking unit (16) in a cooler compartment (Fig. 1), and that it is known to provide a cooler with wheels (36, par. 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the system with a cooking unit, so that items stored within the storage unit could also be cooked. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the bottom wall with wheels, in order to make it easier to move the system.

Claims 5 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlipman and Paslawski in view of Beckwith (US-4369598-A).
The modified system of Schlipman teaches a lid (404) having a first surface and a second surface, wherein said lids can be hingedly coupled to a cooler (par. 32), and having said first surface lying on said distal edge when said lid is in a closed position, but fails to teach said lid being comprised of a translucent material wherein said lid is configured to facilitate said chamber to be visible when said lid is in said closed position, and further comprising a lock being coupled to said lid, said lock releasably engaging said outer wall of said cylinder to retain said lid in said closed position.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the embodiment of Fig. 14 with a hinge, in order to secure the lid and cylinder together. 
Paslawski teaches that it is known in the art to manufacture a cooler with a lock (42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the system with a lock, in order to prevent inadvertent opening of the lid.
Beckwith teaches that it is known in the art to manufacture a lid out of translucent material (col. 4, lines 59-61).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with translucent material, in order to allow light to pass through the lid. 

Claims 6 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlipman, Paslawski and Beckwith in view of Simard (US-20080121630-A1).
The modified system of Schlipman teaches all the claimed limitations as shown above but fails to teach a grip coupled to said second surface of said lid wherein said grip is configured to be manipulated.
Simard teaches that it is known in the art to manufacture a lid with a grip (49).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a grip in order to make it easier to open and close the lid.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Schlipman teaches compartments that fully enclose items.  Therefore, when a grill is one of the items stored within the storage unit it would be fully enclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733